Citation Nr: 1403760	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In March 2011, the Board issued a decision denying an increased rating.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the Board's decision.

In April 2012, the Board noted that the records raised the question of whether the Veteran was unemployable due to his service-connected PTSD and explained that the issue was part and parcel of the increased rating claim.  The Board remanded the claims to the RO for additional development.

In December 2012, the Veteran requested a video conference hearing before a member of the Board.  In August 2013, he testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claims on appeal.

As noted above, the Board denied the claim for an increased rating for PTSD in March 2011, finding that the Veteran's PTSD was manifested by subclinical symptoms.  In November 2011 the Court vacated the Board's March 2011 decision pursuant to the Joint Motion.  The parties to the Joint Motion agreed that remand was warranted, in part, because treatment records from the Spokane, Washington VA Medical Center (VAMC) referred to assessment of the Veteran's anger and an assigned GAF score of 53 in 2003 by his former VA therapist, M. Stevenson, LICSW (Licensed Independent Clinical Social Worker), but the record did not contain these past treatment reports from M. Stevenson.

The Board emphasizes that where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran's claim for an increased rating for PTSD was received in January 2007.  Therefore, records from that time and subsequently are most pertinent to his claim.  However, the Board acknowledges that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Unfortunately, the prior remand by the Board in April 2012 did not include a request for those VA treatment records referenced in the Joint Remand.  Therefore, on remand the RO must obtain all treatment records from the Spokane VAMC dated from March 1999 when service connection for PTSD was established to December 2006.  The records must include all reports authored by M. Stevenson, LICSW.  In addition, ongoing treatment records dated from June 2013 to the present should be obtained and associated with the claims file.

Regarding the claim for TDIU benefits, because the issue is dependent on the outcome of the claim for an increased rating for PTSD, it is inextricably intertwined with the issue being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Spokane VAMC all records of evaluation and treatment for PTSD dated from March 1999 to December 2006, to include all reports authored by M. Stevenson, LICSW, and ongoing records dated from June 2013 to the present.

2.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the RO should readjudicate the claims for an increased rating for PTSD and entitlement to a TDIU.  If any of the benefits sought is not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  The RO should then make a determination as to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected disabilities, to include PTSD and residuals of scalp and forehead lacerations (rated as noncompensable), affect his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The opinion should contain an appropriate rationale.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



